DETAILED ACTION 
This Office Action follows a response filed on August 11, 2021.  Claims 1 and 8-13 have been amended; no claims have been cancelled; claims 14-17 have been added.   
In view of amendments and remarks objection of claim 2, the rejection of claims 8-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.
Claims 1-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	           The term “about” permits some tolerance, and therefore, encompasses values on either side of the claimed value or number, In re Pappas, 214 F. 2d 172, 176-177, 102 USPQ 298, 301 (CCPA 1954); In re Vaney 185 F. 2d 679, 683, 88 USPQ 97, 101 

Double Patenting
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,029,967, for the rationale recited in paragraph 5 of the Office Action dated February 19, 2021 and comments below.  
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/556,590 (reference application), for the rationale recited in paragraph 6 of the Office Action dated February 19, 2021 and comments below.  

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Anderson et al. (U.S. Patent Application Publication 2015/0266804 A1), for the rationale recited in paragraph 8 of the Office Action dated February 19, 2021 and comments below.  
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Anderson et al. (U.S. Patent Application Publication 2015/0266804 A1) in view of Palmer et al. (U.S. Patent Application Publication 2014/0256862 A1).  
The disclosure of Anderson’s reference resided in § 8 of the Office Action dated February 19, 2021 is incorporated herein by reference.   
With regard to the limitations of new claims 14-17, Anderson does not disclose that the claimed amounts of the additives although Anderson discloses that the coating composition can optionally contain additives such as one or more film-forming aids or coalescing agents. Suitable firm-forming aids or coalescing agents include plasticizers and drying retarders such as high boiling point polar solvents. Other conventional coating additives such as, for example, dispersants, additional surfactants (i.e. wetting agents), rheology modifiers, defoamers, thickeners, additional biocides, additional mildew ides, colorants such as colored pigments and dyes, waxes, perfumes, co-solvents, and the like, can also be used in accordance with the invention. For example, non-ionic and/or ionic (e.g. anionic or cationic) surfactants can be used to produce the polymer latex. These additives are typically present in the aqueous coating composition in an amount from 0 to about 15% by weight, more preferably from about 1 to about 10% by weight based on the total weight of the coating composition (paragraph [0023]).
Palmer discloses a coating composition comprising: (a) at least one latex polymer; (b) water; and (c) at least one open time and freeze-thaw additive in an amount effective to increase the open time and freeze thaw properties of the coating composition, the additive having the structural formula:

    PNG
    media_image1.png
    299
    781
    media_image1.png
    Greyscale

where n=2, x=10-12, y=0-10, z=0-10 and t=0-10, BO denotes a moiety derived from butylene oxide and SO denotes a moiety derived from styrene oxide and R is hydrogen or a C1-C22 alkyl group and wherein the additive is present in an amount greater than about 0.5% by weight of the polymer, which is within the claimed ranges (paragraph [0017]). 
Both references are analogous art because they are from the same field of endeavor concerning new surface additives for latex coating compositions to impart freeze-thaw stability.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to adjust the amount of the additive within the claimed ranges, such as in the amount greater than about 0.5% by weight of the polymer, as taught by Palmer in Anderson’s latex coating composition in order to increase the open time and freeze thaw properties of the coating composition (US’862, paragraph [0017]), and thus to arrive at the subject matter of instant claims 14-17.
Therefore, it is the Examiner's position that a prima facie case of obviousness exists because Palmer discloses the range starting with the amount greater than about 
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
Thus, when the claimed range and the prior art range are very similarly (i.e., less than 2 and 2), the range of the prior art establishes prima facie obviousness because one of ordinary skill in the art would have expected the similar ranges to have the same properties. See In re Peterson, 65 USPQ 2d 1379, 1382, citing Titanium Metals Corp. V. Banner, 227 USPQ 773, 779. Furthermore, the disclosure by the reference of a preferred embodiment does not teach away from the entire disclosure of the patent, all of which must be considered in the analysis of obviousness. See In re Burckel, 201 USPQ 67, 70.   
Furthermore it is noted that "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301F.2d 676,682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% 
	
	Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive.
It appears that the focal Applicants argument resides in that “R11 in the portion of Anderson et al. cited by the Examiner is a tri-substituted aromatic group at the end of structure (D.I), in which R1 – R3 on D.XII are independently selected from D.Xllla - D.Xllld. In contrast, D.la, D.lb, D.lc, D.ld in the current claims relate to two groups; namely, R9 and R10. For this reason alone, since the identical compositions and methods are not disclosed. In addition to the above, the additive according to structure (D. I) has a phenyl group with a set of moieties in the ortho position (i.e., R1 – R4 and R5 – R8
It is noted that an obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). Also see "Compounds which differ only in the placement of substituents in a ring are not patentable absent unexpected results". In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947).
Therefore it is the Examiner’s position that the prior art discloses the similar in chemical structure and function compound which is used and surface additive for latex coating compositions to impart freeze-thaw stability, which fully corresponds to the claimed invention. The Applicant should show the criticality of instantly claimed two-substituted aromatic group and tri- substituted aromatic group described in the prior art.   
Furthermore it is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
It response to Applicant’s remarks that it is improper to make rejection under 35 U.S.C. § 102(a)(2), or in the alternative under 35 U.S.C. § 103 (page 9) it is noted that the Examiner made a correction and the detailed response to applicant’s arguments was given in paragraph 9 of current Office Action, and the rejection was changed to the following: “Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Anderson et al. (U.S. Patent Application Publication 2015/0266804 A1)”. Furthermore it is noted that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP §2123.
It is worth to mention that “In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.”  
In response to Applicant’s argument that “In the Office Action, the rejection cites "Anderson et al. (WO 2016/175054)." See the Office Action, p. 7, para. 8 (emphasis added)” (page 9), the Examiner explained during telephone conversation in details that it was a typing error and the prior art should be Anderson et al. (U.S. Patent Application Publication 2015/0266804 A1), not Anderson et al. (WO 2016/175054). However, this issue is raised again in the Applicant’s remarks. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07
(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764